DETAILED ACTION

This action is in response to communications: Amendment filed April 13, 2022.

Claims 1-20 are pending in this case.  Claims 1-6, 10, and 14-19 have been amended.  No claims have been newly added or cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas et al. (US 2015/0379682) in view of Engh-Halstvedt et al. (US 2016/0005140).

As to claim 1, Golas et al. disclose a method (Figure 4), comprising: determining whether a format of one or more attributes of a vertex that is output from a vertex shader (step 405 and [0053] notes receiving geometric graphics data, e.g. vertex attribute data, at controller 205 of write circuit 110, see [0033]) comprises a floating-point format, a fixed-point format or an integer format (step 425 and [0058] notes determining the data type of components in a selected group (e.g. k vertices grouped according to component type, see step 415, [0055] and [0056]) at block encoder 210 of write circuit 110 (see [0033] thru [0035]), where [0027] notes data types of components may include floating point, fixed point, integer, Boolean, character strings, and/or the like), the one or more attributes comprising one or more positional attributes and one or more non-positional attributes ([0025] notes vertex attribute data may include one or more vectors, each vector may include a number of scalar components, [0026] notes vectors may include or specify position (e.g. considered positional attributes), color, texture, or the like (e.g. considered non-positional attributes)); separating each of the one or more attributes into parts based on the format of the attribute (step 415, [0055] and [0056] notes grouping the components of k vertices (e.g. selected in step 410, see [0054]) according to component type at block encoder 210 of write circuit 110 (see [0033] thru [0035]), where it is considered “separating” each of the attributes, e.g. x-coordinates, y-coordinates, z-coordinates, red values, green values, and blue values, into the specific groups according to the component types, thus based on the format of the attribute, [0062] further notes grouping components of floating point, fixed point, and integer, see also Figure 5 and associated text with exemplary of group of floating point data type, where step 515 and [0079] further notes separating the mantissa and sign bits from the exponent of each delta of the components); compressing each respective part of the attribute based on a type of the part (step 430 and [0059] thru [0062] notes determining whether the data type of the components in the selected group is associated with an encoding technique at packet encoder 215 of write circuit 110 (see [0036]), e.g. a group of floating point components may be formed into an encoded packet using an encoding technique reserved for floating point components, e.g. a group of integer components may be formed into an encoded packet using an encoding technique reserved for integer components, e.g. a group of components with a data type not associated with an encoding technique included as a generic packet (see step 435, 440, [0063] and [0064]), step 450 and [0067] notes creating a block of packets, and step 455 and [0068] thru [0070] notes compressing the block at compressor 225 of write circuit 110 (see [0037]) including the vertex attribute data for the selected k vertices using any of a variety of known compression techniques, e.g. Huffman coding, Lempel-Ziv (LZ) class compression, Lempel-Ziv-Welch (LZW) compression, etc.); and storing in a memory the compressed parts of the attribute of the vertex (step 465 and [0073] notes storing the compressed block within memory, e.g. memory 125, e.g. a RAM (see also [0038 and [0039])).

As noted above, Golas et al. disclose the system as illustrated in the Figures may be implemented in a graphics processing unit (GPU), where the GPU may include a graphics pipeline (see [0004], [0005], and [0021]) and further disclose receiving the one or more attributes of a vertex.  It is well known in the art that a graphics pipeline includes various stages such as a vertex shader, however, Golas et al. do not explicitly disclose the one or more attributes of a vertex that is output “from a vertex shader…”  However, Engh-Halstvedt et al. disclose …one or more attributes of a vertex that is output from a vertex shader…([0008] thru [0011]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Golas et al.’s one or more attribute of a vertex to be output from a vertex shader as described in Engh-Halstvedt et al. as Engh-Halstvedt et al. describe this as a well-known process in the art such that the one or more attributes may be further processed by the remainder of the graphics pipeline of the graphics processing unit (GPU), thus yielding predictable results without changing the scope of the invention.

Claim 14 is similar in scope to claim 1 above in that Golas et al. modified with Engh-Halstvedt et al. disclose a graphics pipeline of a graphics processing unit (Golas et al., Figure 1, system 105, where [0021] notes the system may be implemented as one or more circuit blocks, as an integrated circuit (IC), and/or as part of a processor such as a graphics processing unit, where it is well known a GPU implements a graphics pipeline including various stages, such as geometry, vertex, and rasterization, see [0004] and [0005]; modified with Engh-Halstvedt et al., Figures 1 and 2 illustrate graphics processing pipelines 10 and 20, respectively), the graphics pipeline comprising: a compressor (Golas et al., write circuit 110 of system 105, further illustrated in Figure 2 to include compressor 225) that receives one or more attributes of a vertex that is output from a vertex shader (Golas et al., Figure 4, step 405 and [0053] notes receiving geometric graphics data, e.g. vertex attribute data; modified with Engh-Halstvedt et al., [0008] thru [0011] notes attributes output from a vertex shader), the compressor to perform the method as outlined in claim 1 above.  Please see the rejection and rationale for claim 1 above.

As to claims 7 and 20, Golas et al. modified with Engh-Halstvedt et al. disclose remapping the one or more attributes of the vertex shader from an array of structure arrangement to a structure of array arrangement (Golas et al., Figure 4 and associated text notes receiving geometric graphics data including vertex attribute data, grouping into components, generating blocks of packets, see also Figure 5 and associated text).

Allowable Subject Matter

Claims 2-6, 8, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-6, 8, and 15-19, a statement of reasons for the indication of allowable subject matter was given in the Non-Final Office Action mailed January 20, 2022.  Additionally, regarding claims 2 and 15, Golas et al. disclose “…the format of a first attribute comprises the floating-point format, wherein parts of the first attribute in the floating-point format comprise a sign part, an exponent part, and a mantissa part (Figure 5 and associated text with exemplary of group of floating point data type, where step 515 and [0079] further notes separating the mantissa and sign bits from the exponent of each delta of the components), and wherein compressing each respective part of the first attribute in the floating-point format…(Figure 4, step 455 and [0068] thru [0070] notes compressing the block at compressor 225 of write circuit 110 (see [0037]) including the vertex attribute data for the selected k vertices using any of a variety of known compression techniques, e.g. Huffman coding, Lempel-Ziv (LZ) class compression, Lempel-Ziv-Welch (LZW) compression, etc.), but fail to specifically disclose the compressing…comprises: “compressing the sign part using a run-length encoding; determining a first order differential of the exponent part; compressing the exponent part using a zero-run encoding and a Golomb-Rice coding; determining a first order differential of the mantissa part; and compressing the mantissa part using a Golomb-Rice coding.”  Regarding claims 5 and 18, Golas et al. disclose “…the format of a first attribute comprises the fixed-point format, wherein parts of the first attribute in the fixed-point format comprise a sign part, an integer part, and a fractional part (Figure 5 and associated text, e.g. [0102] notes with exemplary of group of fixed point data type, where it is well known the fixed point format comprises a sign part, integer part, and a fractional part), and wherein compressing each respective part of the first attribute in the fixed-point format… (Figure 4, step 455 and [0068] thru [0070] notes compressing the block at compressor 225 of write circuit 110 (see [0037]) including the vertex attribute data for the selected k vertices using any of a variety of known compression techniques, e.g. Huffman coding, Lempel-Ziv (LZ) class compression, Lempel-Ziv-Welch (LZW) compression, etc.), but fail to specifically disclose the compressing…comprises: “compressing the sign part using a run-length encoding; compressing the integer part using a Golomb-Rice coding; and compressing the fractional part using a Golomb-Rice coding.”  Regarding claims 6 and 19, Golas et al. disclose “…the format a first attribute comprises the integer format, wherein parts of the first attribute in the integer format comprise a sign part and an integer part (Figure 5 and associated text, e.g. [0101] notes with exemplary of group of integer data type, where it is well known the integer format comprises a sign part and an integer part), wherein compressing each respective part of the first attribute in the integer format…(Figure 4, step 455 and [0068] thru [0070] notes compressing the block at compressor 225 of write circuit 110 (see [0037]) including the vertex attribute data for the selected k vertices using any of a variety of known compression techniques, e.g. Huffman coding, Lempel-Ziv (LZ) class compression, Lempel-Ziv-Welch (LZW) compression, etc.), but fail to specifically disclose the compressing…comprises: “compressing the sign part using a run-length encoding; and compressing the integer part using a Golomb-Rice coding.”  Regarding claim 8, Golas et al. disclose “…reading from the memory the compressed parts of a first attribute of the vertex, decompressing the compressed parts of the first attribute…(Figure 6 and associated text), but fail to specifically disclose decompressing…by: “using a run-length decoding based on a compressed part comprising a sign part of the first attribute; using a zero-run encoding and a Golomb-Rice decoding based on a compressed part comprising an exponent part of the first attribute; and using a Golomb-Rice decoding based on a compressed part comprising one of a mantissa part, an integer part, and a fractional part of the first attribute.”  Engh-Halstvedt et al. also fail to teach the limitations of the claims noted above.  Dependent claims 3 and 4 are indicated allowable for depending upon indicated allowable claim 2; dependent claims 16 and 17 are indicated allowable for depending upon indicated allowable claim 15.

Claims 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9-13, a statement of reasons for the indication of allowable subject matter was given in the Non-Final Office Action mailed January 20, 2022.  Additionally, regarding claim 9, Golas et al. disclose “…reading from the memory the compressed parts of a first attribute of the vertex, decompressing the compressed parts of the first attribute…(Figure 6 and associated text), but fail to specifically disclose decompressing…by: “using a run-length decoding based on a compressed part comprising a sign part of the first attribute; using a zero-run encoding and a Golomb-Rice decoding based on a compressed part comprising an exponent part of the first attribute; and using a Golomb-Rice decoding based on a compressed part comprising one of a mantissa part, an integer part, and a fractional part of the first attribute.”  Engh-Halstvedt et al. also fail to teach the limitations of the claims noted above.  Dependent claims 10-13 are indicated allowable for depending upon indicated allowable claim 9.

Response to Arguments

Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.  Applicant amends independent claims 1 and 14 to similarly recite, “…determining whether a format of one or more attributes of a vertex that is output from a vertex shader comprises a floating-point format, a fixed-point format or an integer format…”  Applicant argues on pages 12 and 13 of the Amendment filed that the prior art of record fails to teach or suggest the limitations of the claims as now amended.  However, in light of the amendment, independent claims 1 and 14 are now taught by Golas et al. (US 2015/0379682) in view of Engh-Halstvedt et al. (US 2016/0005140).  Please see the rejection and notes regarding the claims above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612